Citation Nr: 1543648	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to April 20, 2009 and after July 1, 2009, for limitation of motion for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of motion for a left knee disability.

3.  Entitlement to a compensable rating prior to September 29, 2014, and to an initial rating in excess of 10 percent from September 29, 2014 for a right knee disability based on instability.
 
4.  Entitlement to a compensable rating prior to September 29, 2014, and to an initial rating in excess of 10 percent from September 29, 2014 for a left knee disability based on instability.

5.  Entitlement to a temporary total disability rating due to surgery of a service-connected disability based on the need for convalescence.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida that continued separate 10 percent evaluations for limitation of motion of the Veteran's right and left knees.  Because new and material evidence pertinent to the rating assigned for the knee disabilities was received prior to expiration of the appeal period for the February 2008 rating decision, the February 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In a September 2009 rating decision, the RO granted a temporary total evaluation, effective April 20, 2009 due to convalescence, and then a 10 percent evaluation effective July 1, 2009, for limitation of motion for the Veteran's right knee disability.  

Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia.  In a February 2015 rating decision, the Atlanta RO granted separate 10 percent evaluations due to instability of the right and left knees, effective September 29, 2014.  The Veteran did not file any document with VA expressing disagreement with the February 2015 decision.  However, the instability is a manifestation of the service-connected knee disabilities.  When the Veteran disagreed with the amount of compensation awarded for the knee disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected knee disabilities.  See AB v Brown, 6 Vet App 35 (1993).  Thus, the issues before the Board include the initial ratings for instability, with consideration of the period prior to the July 1, 2010, effective date assigned by the RO.   

The Veteran requested a Board hearing.  However, in July 2015 correspondence, the Veteran cancelled his request.

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2012, the Veteran submitted an application for TDIU and specifically cited his service-connected knee disability as the reason he could not work.  As such, the issue of TDIU is currently before the Board as part of the claims for a higher evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examinations to determine the current severity of the knee disabilities and the extent of any occupational impairment.  The most recent VA examination of record took place in September 2014.  In August 2015 correspondence, the Veteran indicated that his condition worsened due to the fact that his instability in his right and left knees had increased since the September 2014 VA examination.  In the September 2015 brief, the Veteran's representative requested that the Veteran be afforded a new examination to assess the current severity of the Veteran's right and left knees as the Veteran reported increased pain, decreased range of motion, and increased instability.  Accordingly, the Board finds that another medical examination is required to properly evaluate the current severity of the Veteran's right and left knee disabilities and their effect on his ability to work.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, if after reconsideration of the issues on appeal, the Veteran does not meet the schedular criteria for award of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  

In an April 2014 rating decision, the RO denied a claim of entitlement to a temporary total evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence.  In May 2014, the Veteran's representative submitted a Notice of Disagreement (NOD) and the Veteran submitted VA Form 21-0 958, Notice of Disagreement (NOD).  Since a Statement of the Case (SOC) has not yet been issued regarding this matter, the Board must remand the claim for issuance of one.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding the issue of entitlement to a temporary total disability rating due to surgery necessitating convalescence.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Schedule the Veteran for an appropriate examination to determine the severity of his service-connected left and right knee disabilities and obtain an opinion regarding whether his service-connected knee disabilities have affected his ability to work by assessing his occupational impairment, if any.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should also comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (limitation of motion and instability of both knees).

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

